DETAILED ACTION
Claims 1-20 are pending in the application. 


Terminal Disclaimer
2.  	The terminal disclaimer filed on 12/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,873,705 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
3.  	Applicant’s arguments, see page 2, filed 12/06/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
4.  	Claims 1-20 are allowed.
5.  	The following is an examiner’s statement of reasons for allowance:
  	“A camera comprising: 
  	a camera body including a first surface, a second surface facing the first surface, and a third surface crossing the first surface and the second surface; 
  	a lens mount configured to have a lens mounted thereon, the lens mount being disposed on the first surface side; 
  	a rotary dial operable to set a value of imaging; 
  	a first display configured to display a live view image, the first display being disposed on the second surface side; 
  	a second display configured to display the value that is set by the rotary dial, the second display being disposed on the third surface side; and 
  	a system controller configured to control a display of the second display, 
  	wherein in a case in which a lens is mounted on the lens mount, the system controller changes a brightness of the second display in accordance with a brightness of an imaging light incident on the camera through the lens.”

   	The closest prior art of record relied upon is Takao et al (US 10,873,705 B2) which discloses a camera comprising a first and second display being mounted on separate surfaces having a rotary dial wherein the brightness is adjusted on a display based on a brightness of the imaging light. However, the prior art of record, taken alone or in combination with another, fails to teach wherein in a case in which a lens is mounted on the lens mount, the system controller changes a brightness of the second display in accordance with a brightness of an imaging light incident on the camera through the lens. Should be noted that instant application has been Terminally Disclaimed from US patent 10,873,705 (see original Reasons for Allowance). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/JOHN H MOREHEAD III/Examiner, Art Unit 2697               


/LIN YE/Supervisory Patent Examiner, Art Unit 2697